Title: To Thomas Jefferson from Robert Lawson, 25 February 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
P. Edward Feb. 25th. 1781.

Agreeable to the Instructions received from General Green I have order’d out the Militia of P. Edward, Cumberland, Amelia, Charlotte, Lunenburg, Mecklenburg, Brunswick, Buckingham and Amherst.
We must depend upon the best arms they can provide and which your Excellency must know is not the most certain dependence; however I have the pleasure to inform you that a number of the Guns are very good for the purpose of Shooting loose Ball.
General Green (on whom I have waited in person) tells me, that he has not as many good Guns as will arm the Continental Troops under him. If Arms can be procur’d from Petersburg or else where I wish for an Order as more men than are now in motion might be got in the field, could they be arm’d.

General Green has been reinforced from the upper Counties with about 1000 Militia. They constituted General Stephens Brigade. I hope to march in a day or two as many more from this quarter and to cross lower down the Roanoke. You have received no doubt before this an Express from Genl. Greene acquainting your Excellency, that Cornwallis having persued our retreating Army as far as Boyds Ferry on Dan River, changed his Route, and directed his force towards Hillsborough. His strength is from 2500 to 3000 Men. Whatever Intelligence your Excellency may have received of the movements of our Army about Portsmo. you’ll oblige me much by communicating, as I am very anxious to hear the result of the movements there.
The Person who will deliver you this, will bring back either dispatches to Genl. Green or myself. I will forward any to Genl. Green without delay.
I am with the greatest respect Sir Your Excellencys, Most obedt. hum. Servt.,

Ro: Lawson B.G.M.

